
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1747
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 28, 2009
			 Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To authorize appropriations for the design,
		  acquisition, and construction of a combined buoy tender-icebreaker to replace
		  icebreaking capacity on the Great Lakes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Lakes Icebreaker Replacement
			 Act.
		2.FindingsCongress finds that—
			(1)five of the Coast
			 Guard’s Great Lakes icebreakers are nearing the end of their useful
			 lives;
			(2)two other Coast
			 Guard icebreaking assets have experienced difficulty in heavy ice
			 conditions;
			(3)during the spring
			 of 2008, United States-flag vessels operating on the Great Lakes suffered more
			 than $1,300,000 in damages to their hulls because the Coast Guard did not have
			 enough assets available to keep Great Lakes shipping lanes open;
			(4)during the
			 2006–2007 ice season, shipments of iron ore, coal, and limestone on the Great
			 Lakes exceeded 20,000,000 tons;
			(5)during the
			 2006–2007 ice season, the transportation of 10,400,000 tons of iron ore on the
			 Great Lakes helped support 100,000 jobs at steel mills and 300,000 jobs at
			 supplier industries by keeping those industries working during the winter
			 season; and
			(6)the 6,400,000 tons
			 of coal shipped on the Great Lakes during the 2006–2007 ice season kept the
			 Great Lakes region supplied with electricity.
			3.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $153,000,000 for necessary expenses of the Coast
			 Guard for the design, acquisition, and construction of a combined buoy
			 tender-icebreaker to replace icebreaking capacity on the Great Lakes, to remain
			 available until expended.
		
	
		
			Passed the House of
			 Representatives April 27, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
